1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   JEREMY HOLLAND,                              )   Case No. CV 19-8714 FMO (AFMx)
                                                  )
12                        Plaintiff,              )
                                                  )
13                 v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
14   GOLDEN SOUP RESTAURANT, INC.,                )
                                                  )
15                        Defendant.              )
                                                  )
16

17          The court has received plaintiff’s Notice of Voluntary Dismissal Without Prejudice, filed on
18   February 7, 2020. (See Dkt. 14, Notice of Voluntary Dismissal). Because defendant has filed an
19   Answer to plaintiff’s Complaint, (Dkt. 12), the court will construe plaintiff’s filing as a Motion to
20   Dismiss the Complaint pursuant to Federal Rule of Civil Procedure 41(a)(2).
21          Once an answer has been filed to the operative complaint, a plaintiff may dismiss an action
22   only by court order and on terms that the court considers proper. See Fed. R. Civ. P. 41(a)(2).
23   Although defendant has filed an answer to the Complaint, that is an insufficient basis to deny
24   plaintiff’s request for dismissal. See, e.g., Hamilton v. Firestone Tire & Rubber Co., Inc., 679 F.2d
25   143, 146 (9th Cir. 1982) (“The very purpose of Rule 41(a)(2) is to allow a District Court, in its
26   discretion, to dismiss an action without prejudice even after responsive pleadings have been filed
27   by the defendant.”); see also id. at 145 (“The Ninth Circuit has long held that the decision to grant
28   a voluntary dismissal under Rule 41(a)(2) is addressed to the sound discretion of the District
1    Court[.]”). Under the circumstances, the court is persuaded that defendants will not suffer any
2    legal prejudice by the dismissal of the Complaint without prejudice. See id. (“In ruling on a motion
3    for voluntary dismissal, the District Court must consider whether the defendant will suffer some
4    plain legal prejudice as a result of the dismissal.”); Waller v. Financial Corp. of Am., 828 F.2d 579,
5    583 (9th Cir. 1987) (“In this circuit, as elsewhere, a district court should grant a motion for
6    voluntary dismissal unless a defendant can show that it will suffer some plain legal prejudice as
7    a result.”).
8           Based on the foregoing, IT IS ORDERED THAT:
9           1. Plaintiff’s Notice of Voluntary Dismissal Without Prejudice (Document No. 14) shall be
10   construed as plaintiff’s Motion to Dismiss the Complaint pursuant to Federal Rule of Civil
11   Procedure 41(a)(2). Plaintiff’s motion is granted.
12          2. Judgment shall be entered dismissing the action without prejudice.
13          3. The Clerk shall serve copies of this Order and the Judgment on all parties.
14   Dated this 18th day of February, 2020.
15                                                                          /s/
                                                                     Fernando M. Olguin
16                                                              United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
